MEMORANDUM, ORDER AND JUDGMENT

WEINSTEIN, Senior District Judge.
This judgment in favor of defendants ends the trial court’s participation in a difficult Multidistrict litigation.
FACTS
During the terminal days of the then-bankrupt Pan American Airlines, it sold, under bankruptcy court aegis, the last of its major air routes and hundreds of its remaining planes, agreeing to furnish enough qualified Pan Am pilots to fly those planes as Delta employees. Since too few pilots were qualified, Pan Am agreed to train a sufficient number to meet Delta’s requirements.
The local Airline Pilots Association Negotiating Committee had to make a series of decisions in cooperation with Pan Am on who would be trained. As a result of their determinations those on the committee, together with hundreds of other pilots, were able to obtain employment with Delta as qualified pilots. Scores of other Pan Am phots were denied that opportunity because they were not given the necessary training.
PROCEDURAL HISTORY
Pilots .who were unable to obtain employment by Delta brought a number of suits. They were concentrated in the Eastern District of New York by the Mul-tidistrict Panel.
Some pilots sued Delta Airlines. Their complaints were dismissed because Delta did not decide which Pan Am phots were to be trained.
Three groups of pilots sued the Air Line Pilots Association (“ALPA”) on the ground that they had been discriminated against by ALPA and that, under the Rahway Labor Act, 45 U.S.C. §§ 151 et seq., 181 et. seq., they had a right to damages. The groups were denominated at the trial as Duke 1, Duke 2 and Spellacy plaintiffs.
The case was bifurcated. Tried at one time were all three groups’ claims on the issue of liability. The jury found for all plaintiffs.
Following motions to set aside the verdicts, the court suggested that a mediator attempt to resolve differences among the parties. With the assistance of the mediator, the Honorable Milton Mollen, the Duke 1 and Duke 2 plaintiffs settled with ALPA. Their claims have been dismissed as moot.
DISMISSAL
The issue now is whether defendants’ motion to dismiss or, in the alterative to provide a new trial, should be granted. It is with great renitence that a trial judge approaches a motion to ignore the decision of a well-instructed, well-advised, capable jury. The Spellacy plaintiffs’ case should, however, be dismissed for three reasons:
First, insofar as the Spellacy plaintiffs are concerned, the pilots’ collective bargaining agreement with Pan Am — -which called for training on a seniority basis for operations of Pan Am — was not applicable to the subsequent Delta-Pan Am agreement entered into with the approval of the *108bankruptcy court to sell aircraft to Delta and to furnish trained pilots. The Delta-Pan Am agreement did not call for the kind of Pan-Am operational decisions covered by the ALPA-Pan Am agreement. As a matter of law, the straight seniority system did not apply to the Spellaey plaintiffs. Bankrupt, Pan Am was permitted to minimize training costs to itself by departing from strict seniority in a reasonable way in training pilots for transfer to Delta.
Second, the training program as devised and executed constituted a reasonable balancing of seniority and cost factors by those in charge of the process during a very stressful period for everyone: the pilots, Pan Am, the bankruptcy authorities and creditors. A large number of pilots had to be retrained or requalified during a short period while Pan Am continued to operate its routes.
Third, there was not sufficient proof to establish by a preponderance of evidence that the ALPA representatives took action in order to favor themselves or their friends at the expense of the Spellaey plaintiffs. ALPA’s decisions were both reasonable and rational under the circumstances. Claims of invidious discrimination or of an intention to harm some or all of the Spellaey plaintiffs were not proven.
NEW TRIAL
It is appropriate to decide conditionally whether a new trial ought to be granted if the court of appeals decides that the case should not have been dismissed. See Federal Rules of Civil Procedure, Rule 50(c). Should the court of appeals so decide, a new trial should be granted for the following reasons:
First, no rational view of the evidence allows the conclusion that the money required for training so many extra Spellaey pilots would have been spent when they could not possibly have been hired by Delta. The jury found for all of the Spellaey plaintiffs, going far down on the seniority list. Given the cash shortages and other problems of the bankruptcy, money would not have been available to provide the additional training all the Spellaey plaintiffs would have required. It was reasonable and rational to minimize expenditures as was done here.
Second, on no rational view of the evidence were there enough facilities available to train all of the Spellaey plaintiffs that the jury found could and should have been trained.
Third, the jury’s failure to draw a line somewhere reasonable in the Spellaey seniority list indicated that, despite its high quality, it was swayed by prejudice against the ALPA representatives because they ended up, as a result of their decisions, as Delta employees.
EQUITY
There is no basis in equity for an order either requiring some form of reinstatement of the Spellaey plaintiffs to positions held before the sale of Pan Am’s aircraft to Delta or to those which they might obtain at Delta now. It would be impossible to restore the status quo ante. Any equitable causes, implied or explicit, in the complaint and at trial are decided against the Spellaey plaintiffs for the same reasons that the jury verdict cannot stand. See Federal Rules of Civil Procedure, Rule 52(a).
CONCLUSION
This decision covers all remaining aspects of the MDL case. Final judgment for defendant is now entered in these, the remaining open cases. No costs or disbursements.
SO ORDERED.